Citation Nr: 0723035	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-01 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1953 to December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified before the undersigned Acting Veterans 
Law Judge via video conference technology in June 2006.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam, and the conditions 
of his service did not involve duty or visitation in Vietnam.

2.  Prostate cancer was not present in service and was not 
manifested until over 40 years after service, nor is it 
related to any incident of service.

3.  The objective evidence of record shows that the veteran 
did not participate in a radiation-risk activity and was not 
otherwise exposed to ionizing radiation in service.  


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
veteran's claim was received in July 2002, and he was 
notified of the VCAA duties to assist by correspondence from 
the RO dated December 2002.  The initial rating action was 
undertaken in March 2004.

The veteran's service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained. Further attempts 
to obtain additional evidence would be futile.  Moreover, the 
RO contacted the DOD's Radiation Standards and Dosimetry 
Laboratory for a radiation dose estimate of the veteran.  A 
response from that agency was received in February 2004 
indicating that no records were located for the veteran.  
Contained in the record is an additional letter from the 
Department of Energy, National Nuclear Security 
Administration dated May 2005.  This letter indicates that 
after a Master File search was conducted of their dosimetry 
records, there were no records located for the veteran.  
There is no indication of any additional relevant records 
that the RO failed to obtain.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).  As the Board 
concludes below that the preponderance of the evidence is 
against the claim, any remaining questions as to the 
disability ratings and effective dates to be assigned are 
rendered moot.  The Board finds the available medical 
evidence is sufficient for adequate determination of the 
issue addressed in this decision.  The duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cancer becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Additionally, a veteran who had active service in the 
Republic of Vietnam from January 9, 1962, to May 7, 1975, is 
presumed to have been exposed to an herbicide agent during 
that service.  When such a veteran develops prostate cancer 
to a degree of 10 percent or more, the disorder shall be 
presumed to have been incurred during service.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  

Under Section 1101, certain disorders, including certain 
cancers, may warrant service connection if manifest to a 
compensable degree within specified amounts of tine following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree within the 
presumptive periods prescribed in §§ 3.307 and 3.309, and it 
is contended that that disease was the result of exposure to 
ionizing radiation, an assessment will be made as to the size 
and nature of the radiation dose or doses. For purposes of 38 
C.F.R. § 3.311 the term "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
prostate cancer. 38 C.F.R. § 3.311(b)(2) (2006).  The 
provisions of 38 C.F.R. § 3.311(b) do not provide presumptive 
service connection for radiogenic diseases. Rather, they 
outline a procedure to be followed in adjudicating a claim 
for such diseases.

The veteran contends, in essence, that he was a mechanic on 
aircraft equipment and was exposed to radiation, and that he 
developed prostate cancer as a result of such exposure.  

Initially, the Board notes that the veteran did not serve 
during the Vietnam Era.  The record does not show, and the 
veteran does not contend, that he served in Vietnam.  
Additionally, the veteran does not allege that he was exposed 
to Agent Orange.  Thus, the Board finds that the veteran did 
not serve in Vietnam and is not presumed to have been exposed 
to Agent Orange in service.  Given the above, the Board 
concludes that he is not entitled to presumptive service 
connection for prostate cancer based on exposure to Agent 
Orange.  See 38 C.F.R. §§ 3.307, 3.309.

The fact that the veteran is not entitled to the foregoing 
regulatory presumptions of service connection does not 
preclude an evaluation as to whether he is entitled to 
service connection on a direct basis or entitled to 
presumptive service connection for a chronic disease.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that the 
veteran's prostate cancer developed as a result of exposure 
to ionizing radiation during service.  In this regard, the 
February 2004 response from the Air Force and the May 2005 
response from the Department of Energy show no record of 
exposure for this veteran.  The veteran has submitted two 
statements from individuals he served with who attest to the 
wearing of the radiation detection patches.  However, an 
indication that such patches were worn by the veteran and 
members of his unit do not necessarily demonstrate that the 
veteran was exposed to radiation.  Neither the veteran nor 
the lay statements submitted proffer evidence concerning 
whether radiation was ever actually detected by the radiation 
patches worn by the veteran and others in his unit.  
Concerning the medical literature which the veteran has 
submitted studying pilots in Sweden, the results were 
contrary to the veteran's argument that there was a causal 
link between spending time in and around aircraft and cancer.  
The study's conclusion was that Swedish airline pilots had an 
overall cancer incidence similar to the general male 
population.  Another article submitted from Europe Against 
Cancer found that the incidence of cancer in the general 
population was similar to cancer incidence in flight crews; 
again contrary to the veteran's contentions.  Furthermore, 
they are general articles and contentions which do not offer 
information specific to this veteran's exposure.  Thus, the 
articles are entitled to little, if any, probative weight.  
See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding 
that generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish a nexus between current disability and military 
service).

The veteran does not contend that his prostate cancer had its 
onset during active service or within one year thereafter, 
and the service medical records disclose no complaints or 
findings of any prostate disability.  The medical evidence of 
record shows that this disability was first diagnosed in 
2002, and there is no competent evidence of record relating 
it to any in-service disease or injury.

The Board has no doubt that the veteran is sincere in his 
belief that his prostate cancer is related to exposure to 
radiation while in service.  However, it is well established 
that, as a layperson, he is not considered capable of 
opining, no matter how sincerely, as to the nature or 
etiology of his disease.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In summary, the Board concludes that the preponderance of the 
evidence is against granting service connection either on a 
direct basis or on any presumptive basis, including pursuant 
to the provisions of 38 C.F.R. § 3.311.  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to service connection for prostate cancer is 
denied.




____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


